Name: Commission Regulation (EC) No 800/2001 of 25 April 2001 determining the extent to which applications lodged in April 2001 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  tariff policy;  European Union law
 Date Published: nan

 nan